Title: 16th.
From: Adams, John Quincy
To: 


       The most violent snow storm, that has appeared in the course of the winter, it began in the night, and continued, all this day. In the evening it cleared up.
       Townsend was not out. Amory and I dined with Mr. Parsons. Captain Hodge likewise was of the company.
       
       I wrote a Letter in the afternoon; or rather part of a Letter to W. Cranch. From the office, we went, and pass’d an hour with Mrs. Jackson; where we found Mr. Wendell, feasting upon his apples and nuts. He slept last night in Mr. J. Tracey’s green house; which is entirely unprotected from the inclemency of the Season; and the better to enjoy the benefits of the open air, he stripp’d himself entirely naked. He converses in the same style, that he did a year ago; and appears to me, too consistent for a distracted person, as many suppose him to be.
       We spent the remainder of the evening at Dr. Smiths. I made an apology to Miss Smith, for a blunder, which took place at the ball: she appeared plainly to be offended, but was satisfied after I had made my explanation: I know not whether to like or to dislike this girl: but perhaps Time will supply me with the means of information.
       At supper Amory was excessively diverted with the appearance of a Bologna Sausage, which the Doctor introduced, and which Mr. Cutler observed would be ripe in June. After Supper I got seated next to Miss Putnam, and entered into Conversation with her. I found her inclined to flattery, a defect, not uncommon, among our young Ladies; and I answered her in her own way, as I always do. When a Lady pays me a compliment, I always consider myself indebted to her untill I return one, at least of equal value; and I am generally so good a creditor, that I pay with large interest. I have even once or twice in my life so far surpassed a Lady in that way, as to silence her, and make her ashamed of attacking me with those weapons: but I never flatter a Lady that I esteem.
      